DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
Applicant states (pp. 15) that Yamada teaches hypernym/hyponym relationships within the context of hierarchical structures in Wikipedia “and the last characters of each word”, rather than the general semantic hypernym-hyponym relationships as claimed.
First, “the last characters of each word” is just a feature to a machine classifier used by Sumida, et al. (2008) to extract hyponymy (i.e., hypernym-hyponym) relations in Japanese, whose method is adopted by Yamada (Yamada: sec. 3, para. 2), but not necessarily the identical set of features nor the same machine classifier. Second, the hierarchical structures in Wikipedia Yamada: sec. 1, para. 1). Third, semantic hyponymy relations remain the same, irrespective of the context they are used in.
Applicant further states (pp. 16-17) that hypernym-hyponym relationships in claim 1 are associated with patent claim elements. In comparison, Lin does not teach semantic hypernym-hyponym relationships, while Yamada is silent on patent documents. It is not prima facie obvious to combine the teachings of Lin and Yamada to arrive at claim 1. This is not accurate.
It should be noticed that both Lin and Yamada teach extracting relationships between keywords from free-form text documents, in the same field of endeavor as the claimed invention. The fact that the free-form text documents happen to be patent documents is non-functional descriptive material, and does not negatively impact the obviousness to combine Lin and Yamada to teach claim 1.
Lin extracts syntactic relationships between claim elements in a claim tree (sec. 3.2, para. 4). Lin recognizes the importance of capturing semantic relationships between claim elements, by tagging every node in the claim tree with relevant terms from the corresponding element and specification, using various linguistic techniques; and applying statistical techniques to measure semantic similarity between pairs of keywords of selected claim elements (sec. 3.2, para. 5). Therefore, a person having ordinary skill in the art would have found motivation to incorporate Yamada’s general semantic hypernym-hyponym relationships to further expand Lin’s syntactic, linguistic, and statistical linking relations between claim elements.
Applicant further states (pp. 21) that the cited art fails to teach extracting first and second keywords respectively from the ancestor and descendant claim elements in the Yamada utilizes the hierarchical layout of articles in Wikipedia, where a pair of keywords from a section-subsection (i.e., parent-child) relationship is considered a hypernym candidate (Yamada: sec. 3, para. 2-4).
Applicant further states that the cited art does not teach excluding keywords from second keyword list that are overlapping with those in first keyword list. This is not correct. A word X is regarded as a hypernym of a word Y if Y is a kind of X or Y is an instance of X (Yamada: sec. 1, para. 1). In other words, Yamada does not consider a word to be hypernym/hyponym of itself. As a consequence, a keyword paired with itself in the first and second keyword lists (i.e., overlapping) should be excluded from further consideration in identifying hypernym candidates.
Applicant further states (pp. 23) that the cited art fails to teach generating hierarchical structures from claims recited in a free-form patent document by extracting dependencies between claim elements. To the contrary, Lin transforms claim statements (i.e., free-form) to claim tree by parsing claim sentences, extracting relations (i.e., dependencies) between claim elements, and tagging nodes with relevant terms from the patent specification (sec. 3.2, para. 5).
Applicant further states that the cited art fails to teach generating flags with specified values on pairs of keywords for the selection of ones with high statistical scores. To the contrary, Yamada extracts pairs of keywords from section-subsection (i.e., parent-child) relationships as hypernym candidates (Yamada: sec. 3, para. 2-4). Relatedness (i.e., strength of association) of the keyword pair is further filtered by two distributional similarity measures (i.e., statistical index) (Yamada: sec. 1, para. 2), where for a child keyword in the pair, each of its 
In summary, Lin combined with Yamada teaches independent claims 1, 12 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. The Study of Patent Prior Art Retrieval Using Claim Structure and Link Analysis. PACIS 2010, pp. 1953-1962 [herein “Lin”], and further in view of Yamada et al. Hypernym Discovery Based on Distributional Similarity and Hierarchical Structures. Proceedings of the 2009 Conference on Empirical Methods in Natural Language Processing, pp. 929-937 [herein “Yamada”].
Claim 1 recites “A computer-implemented method for extracting semantic relations associated with patent claim elements, the method comprising: generating a plurality of hierarchical structures originating from a plurality of patent claims recited in a corpus of free-form patent documents by extracting dependencies between a plurality of detected independent and dependent patent claim elements to generate extracted dependencies, each hierarchical structure including ancestor and descendant claim elements having respective recitations included in a corresponding patent document as 
Lin collects patent documents (i.e., free-form), each including a list of claims organized into a claim tree (i.e., hierarchical structure) defined by dependency of a dependent claim on another independent or dependent claim (sec. 3.1). Every claim sentence is parsed to obtain a list of elements as nodes tagged with relevant terms (i.e., keywords), and linking relations (i.e., edges) between elements are extracted (sec. 3.2, para. 1).
Claim 1 further recites “extracting, for each predetermined relationship between the ancestor and descendant claim elements in the hierarchical structures, one or more first keywords to generate a first keyword list from the ancestor claim element and one or more second keywords to generate a second keyword list from the descendant claim element,”
In Lin, each node in the claim tree is tagged with the vector of terms (i.e., list of keywords) extracted from the corresponding element and specification, using various linguistic techniques (sec. 3.2, para. 5). The vector of terms associated with a child (i.e., descendant) node forms the second keyword list, while the vector of terms associated with its parent (i.e., ancestor) node forms the first keyword list.
Claim 1 further recites “the second keyword list being extracted such that all keywords determined to be overlapping with the one or more first keywords are excluded from the second keyword list;”
Lin does not disclose this limitation; however, Yamada utilizes the hierarchical layout of articles in Wikipedia, where a pair of keywords from a section-subsection (i.e., parent-child) relationship is considered a hypernym candidate (Yamada: sec. 3, para. 2-4). A word X is regarded as a hypernym of a word Y if Y is a kind of X or Y is an instance of X (Yamada: sec. 1, para. 1). In other words, Yamada does not consider a word to be hypernym/hyponym of itself. As a consequence, a keyword paired with itself in the first and second keyword lists (i.e., overlapping) should be excluded from further consideration in identifying hypernym candidates.
Claim 1 further recites “calculating, for each pair of first and second keywords, a statistical index indicating strength of association between the first and second keywords of the pair, using the first keyword lists and the second keyword lists, the calculating the statistical index comprising generating flags with specified values for pairs of interest from the each pair of first and second keywords for selection of reliable pairs having comparatively high statistical scores; and”.
Lin does not disclose this limitation; however, Yamada teaches a hypernym-hyponym discovery method utilizing the hierarchical layout of articles in Wikipedia. A pair of keywords from a section-subsection (i.e., parent-child) relationship is considered a hypernym candidate (Yamada: sec. 3, para. 2-4). Relatedness (i.e., strength of association) of the keyword pair is further filtered (i.e., pairs of interest) by two distributional similarity measures (i.e., statistical index) (Yamada: sec. 1, para. 2), where for a child keyword in the pair, each of its parent keywords is assigned (i.e., flagged) a score (i.e., specified value), and the one with the highest score is selected as its hypernym.
Claim 1 further recites “outputting a candidate list of keyword pairs having semantic hypernym-hyponym relationships, including filtering each pair of first and second keywords using the statistical index calculated for each pair of the first and second keywords.”
Lin does not disclose this limitation; however, Yamada’s method considers a pair of keywords from a section-subsection relationship in a Wikipedia article as a hypernym candidate (Yamada: sec. 3, para. 2-4). These candidate keyword pairs are further filtered based on relatedness using two distributional similarity measures (i.e., statistical index) (Yamada: sec. 1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with Yamada. One having ordinary skill in the art would have found motivation to expand Lin’s syntactic, linguistic, and statistical linking relations between claim elements, with Yamada’s general semantic hypernym-hyponym relation between pairs of keywords identified (i.e., output) based on the hierarchical structure of claim elements together with statistical distributional similarity.
Claims 12 and 17 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein each hierarchical structure represents dependency between claim elements in a patent claim or dependency between claim elements in a series of an independent patent claim and one or more dependent patent claims depending from the independent patent claim, and each claim element in the hierarchical structure representing one patent claim or one claim element as a part of a patent claim.”
Lin teaches claim 1, and collects patent documents (sec. 3.1), each including a list of claims organized into a claim tree (i.e., hierarchical structure) defined by dependency of a dependent claim on another independent or dependent claim. Every claim sentence is parsed to obtain a list of claim elements, and linking relations between elements are extracted (sec. 3.2, para. 1).
Claims 14 and 19 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 3, wherein obtaining the plurality of hierarchical structures further comprises decomposing one or more patent claims recited in each patent document of the corpus of documents into the plurality of claim elements.”
Lin teaches claim 3, and collects patent documents (sec. 3.1), each including a list of claims organized into a claim tree (i.e., hierarchical structure) defined by dependency of a dependent claim on another independent or dependent claim. Every claim sentence is parsed (i.e., decomposed) to obtain a list of claim elements, and linking relations between elements are extracted (sec. 3.2, para. 1).
Claim 15 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 1, wherein one first keyword in the first keyword list and one second keyword in the second keyword list are combined to enumerate an instance of a pair of first and second keywords.”
Lin teaches claim 1, where first and second keyword lists are extracted from parent and child nodes in the claim tree respectively (sec. 3.2, para. 5). Lin does not disclose the limitation on pairing of keywords; however, Yamada teaches a hypernym-hyponym discovery method utilizing the hierarchical layout of articles in Wikipedia. A pair of keywords from a section-subsection (i.e., parent-child) relationship is considered a hypernym candidate (Yamada: sec. 3, para. 2-4). Relatedness of the keyword pair is further filtered with two distributional similarity measures (Yamada: sec. 1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with Yamada. One having ordinary skill in the art would have found motivation to incorporate into Lin’s linking relation between claim elements, Yamada’s general semantic hypernym-hyponym relation between pairs of keywords identified based on the hierarchical structure of claim elements together with statistical distributional similarity.

Claim 10 recites “The method of claim 1, further comprising: determining whether or not each keyword pair also has reverse relation.” Notice that hypernym is the reverse relation of hyponym, and vice versa.
Lin teaches claim 1, where first and second keyword lists are extracted from parent and child nodes in the claim tree respectively (sec. 3.2, para. 5). Lin does not disclose this claim; however, Yamada teaches a hypernym-hyponym discovery method utilizing the hierarchical layout of articles in Wikipedia. A pair of keywords from a section-subsection (i.e., parent-child) relationship is considered a hypernym candidate (Yamada: sec. 3, para. 2-4). Relatedness of the keyword pair is further filtered with two distributional similarity measures (Yamada: sec. 1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with Yamada. One having ordinary skill in the art would have found motivation to incorporate into Lin’s linking relation between claim elements, Yamada’s general semantic hypernym-hyponym relation between pairs of keywords identified based on the hierarchical structure of claim elements together with statistical distributional similarity.

Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, in view of Yamada, and further in view of Parapatics et al. Patent Claim Decomposition for Improved Information Extraction. PaIR 2009. pp. 33-36 [herein “Parapatics”].
Claim 6 recites “The method of claim 1, wherein the first keyword list is generated from the ancestor claim element so as to have one or more overlapping keywords with one in the descendant claim element and the second keyword list is generated from the descendant claim element so as to have one or more non-overlapping keywords with one in the ancestor claim element.”
Lin teaches claim 1, where first and second keyword lists are extracted (i.e., generated) from parent and child nodes in the claim tree respectively (sec. 3.2, para. 5). Lin does not disclose this claim; however, according to Parapatics, a dependent claim (i.e., descendant element) incorporates features from the parent claim (i.e., ancestor element), and describes additional details on top of the parent claim (Parapatics: sec. 2, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with Parapatics. One having ordinary skill in the art would have found motivation to apply the analysis of patent claim structure in Parapatics to Lin’s study. In particular, the keywords in the first and second lists extracted by Lin must be related (i.e., overlapping) due to the at least one feature in the parent claim incorporated into the dependent claim. The additional details in the dependent claim would necessarily imply additional keywords in the second list not present (i.e., non-overlapping) in the first list.
Claim 22 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 1, wherein the first keyword list is generated from the ancestor claim element so as to have one or more keywords regardless of overlapping with one in the descendant claim element and the second keyword list is generated from the descendant claim element so as to have one or more non-overlapping keywords with one in the ancestor claim element.”
Lin teaches claim 1, where first and second keyword lists are extracted from parent and child nodes in the claim tree respectively (sec. 3.2, para. 5). Lin does not disclose this claim; however, according to Parapatics, a dependent claim (i.e., descendant element) incorporates features from the parent claim (i.e., ancestor element), and describes additional details on top of the parent claim (Parapatics: sec. 2, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin with Parapatics. One having ordinary skill in the art would have found motivation to apply the analysis of patent claim structure in Parapatics to Lin’s study. In particular, there must be at least one keyword in the first list due to the at least one feature in the parent claim. The additional details in the dependent claim would necessarily imply additional keywords in the second list not present (i.e., non-overlapping) in the first list.
Claim 23 is analogous to claim 7, and is similarly rejected.

Claims 8, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1 and 12 above respectively, in view of Yamada, and further in view of Joung et al. Monitoring emerging technologies for technology planning using technical keyword based analysis from patent data. Technological Forecasting & Social Change 114 (2017) pp. 281-292 [herein “Joung”].
Claim 8 recites “The method of claim 1, wherein each statistical index is a pointwise mutual information measuring an association of a first event where the first keyword of the pair appears in ancestor claim elements and a second event where the second keyword of the pair appears in descendant claim elements.”
Lin and Yamada teach claim 1, where Lin extracts first and second keyword lists from parent (i.e., ancestor) and child (i.e., descendant) nodes in the claim tree respectively (sec. 3.2, para. 5), and Yamada quantifies the relatedness of a keyword pair, with one keyword from the first list and the other from the second list (Yamada: sec. 1, para. 2). Lin and Yamada do not disclose this claim; however Joung quantifies the relatedness of a pair of keywords (i.e., association of two events) using distributional similarity based on PMI (i.e., pointwise mutual information), a statistical measure of word association (i.e., statistical index) (Joung: sec. 3.5, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin and Yamada with Joung. One having ordinary skill in the art would have found motivation to utilize the popular PMI in Joung as an alternative distributional similarity measure in Yamada to calculate the association between two events, one for a first keyword of the pair to be in Lin’s parent keyword list (i.e., first event) and the other for a second keyword of the pair to be in Lin’s child keyword list (i.e., second event).
Claim 24 is analogous to claim 8, and is similarly rejected.

Claim 21 recites “The method of claim 8, wherein the pointwise mutual information for a first 
    PNG
    media_image1.png
    33
    685
    media_image1.png
    Greyscale
(p=w1) represents the probability that w1 appears in a given ancestor claim element, P (c=w2) represents the probability that w2 appears in a given descendent claim element, and P (p=w1, c=w2) denotes the probability that w1 appears in the given ancestor claim element and the keyword w2 appears in the given descendent claim element.”
Lin and Yamada teach claim 8, where Lin extracts first and second keyword lists from parent (i.e., ancestor) and child (i.e., descendant) nodes in the claim tree respectively (sec. 3.2, para. 5), and Yamada quantifies the relatedness of a keyword pair, with one keyword from the first list and the other from the second list (Yamada: sec. 1, para. 2). Lin and Yamada do not disclose this claim; however Joung quantifies the relatedness of a pair of keywords (i.e., association of two events) using distributional similarity based on PMI (i.e., pointwise mutual information) (Joung: sec. 3.5, formula 5). In particular, the first event x is “keyword wordi is in document”, the second event y is “keyword contextj is in document”, and PMI is defined as
                
                    P
                    M
                    I
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            P
                                            
                                                
                                                    x
                                                    ,
                                                    y
                                                
                                            
                                        
                                        
                                            P
                                            
                                                
                                                    x
                                                
                                            
                                            *
                                            P
                                            
                                                
                                                    y
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                     
                
            
where P(x) is the probability that event x happens, P(y) is the probability that event y happens, and P(x, y) is the probability that events x and y happen at the same time.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin and Yamada with Joung. One having ordinary skill in the art would have found motivation to utilize the popular PMI in Joung as an alternative distributional similarity measure in Yamada to calculate the association between two events, one for a first keyword of the pair to be in Lin’s parent keyword list (i.e., first event p=w1) and the other for a second keyword of the pair to be in Lin’s child keyword list (i.e., second event c=w2).

Claims 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1, 12, and 17 above respectively, in view of Yamada, and further in view of Chung et al. US patent application 2003/0217335 [herein “Chung”].
Claim 11 recites “The method of claim 1, further comprising: determining (i) whether or not each keyword pair has a high frequency of co-occurrences, (ii) whether or not each keyword pair has appeared across multiple different documents, (iii) whether or not each keyword pair has an indirect relationship via another keyword and (iv) whether or not each keyword pair shares the same ancestor or descendent claim element.”
Lin extracts first and second keyword lists from parent (i.e., ancestor) and child (i.e., descendant) nodes in the claim tree respectively (sec. 3.2, para. 5) (i.e., (iv), since parent and child nodes share the same ancestor or descendent nodes).
Yamada further quantifies the relatedness of a keyword pair, with one keyword from the first list and the other from the second list (Yamada: sec. 1, para. 2). Since the relatedness relationship is transitive, if kw1 is related to kw, and kw is in turn related to kw2, then kw1 is related to kw2 (i.e., (iii)).
Lin and Yamada teach claim 1, but do not disclose (i) and (ii); however, Chung uses co-occurrence of signatures (i.e., keywords) in more than one document (i.e., (i) high frequency and (ii) across multiple different documents) to estimate the similarity between a pair of signatures (Chung: [0087]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lin and Yamada with Chung. One having ordinary skill in the art would have found motivation to incorporate Chung’s co-occurrence of keyword pairs into Yamada’s calculation of relatedness.
Claims 16 and 20 are analogous to claim 11, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Andersson et al. Insight to Hyponymy Lexical Relation Extraction in the Patent Genre Versus Other Text Genres. IPAMIN 2014, pp. 1-7. Andersson uses lexico-syntactic pattern to extract hyponymy relations from patent documents based on heuristic rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163